Citation Nr: 0525438	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for 
bilateral hip disabilities and an increased rating in excess 
of 10 percent for service-connected shell fragment wound, 
injury muscle group XI, moderate, right leg with fracture os 
calcus.  A Notice of Disagreement was received in October 
2002.  The veteran's claims file was thereafter transferred 
to the RO in Nashville, Tennessee.  A Statement of the Case 
was issued in March 2003.  A timely appeal was received in 
April 2003.  

The veteran's appeal was first considered by the Board in 
April 2004.  In its April 2004 decision, the Board denied the 
veteran an increased rating in excess of 10 percent for 
residuals of a shell fragment wound to the right leg (other 
than a scar), but granted a 10 percent rating for a 
superficial and painful scar on the right lateral malleolus 
resulting from the shell fragment wound.  In addition, the 
Board remanded the claim for service connection for bilateral 
hip disabilities to the Appeals Management Center (AMC) for 
further development.  By an April 2005 rating decision, the 
AMC granted the veteran service connection for degenerative 
joint disease of the left hip evaluated as 10 percent 
disabling, but continued the denial of service connection for 
a right hip disability in a Supplemental Statement of the 
Case issued in May 2005.

The only remaining issue before the Board, therefore, is 
entitlement to service connection for a right hip disability.  
This issue is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify you if further action is required on your 
part.





REMAND

In its April 2004 remand, the Board instructed the AMC to 
obtain records for treatment by VA and non-VA health care 
providers, and then provide the veteran with a VA examination 
to determine the nature and etiology of any bilateral hip 
disability.  The Board instructed that any testing and/or x-
rays deemed necessary should be conducted, and the examiner 
should be asked to render an opinion as to whether the 
veteran has a current bilateral hip disability to include 
arthritis, and, if so, whether it is at least as likely as 
not proximately due to, a result of, or aggravated by his 
service-connected shell fragment wound disability.  

The veteran was provided with a VA examination in May 2004.  
That primarily addressed the left hip.  The report of the X-
rays the examiner ordered of the hips are not associated with 
the claims file and the VA examiner failed to provide a 
diagnosis of any right hip disability or to provide the 
requested etiological opinion.

The RO requested and obtained private treatment records for 
the veteran's bilateral hip disabilities.  The Board notes 
that the report of an April 28, 2003 x-ray of the hips shows 
that there are minimal degenerative changes in the right hip.  
In addition, VA treatment records from April 2001 show that 
the veteran gave a history of arthritis of the right hip, but 
no treatment was necessary as it was asymptomatic.  At the 
2004 VA examination, although there was no tenderness on 
palpation of the right hip, there was decreased range of 
motion.

It is clear to the Board that there is some impairment of the 
right hip, but the exact nature of that disability is not 
known, nor is it known whether that disability is related to 
the veteran's service-connected residuals of a shell fragment 
wound to the right leg.  It is, therefore, necessary to 
remand this issue to the AMC for it to obtain these opinions 
from the VA examiner as previously requested.

The Board is obligated by law to ensure compliance with its 
directives.  Where the remand orders of the Board or the 
courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Accordingly, this case is REMANDED for the following:

1.  The veteran's claims file should be 
forwarded to the VA examiner who conducted the 
May 2004 VA examination of the veteran's hips 
with a request that he submit an addendum to 
his May 2004 report.  The examiner should re-
familiarize himself with the record, and 
review the results of any x-rays he ordered 
and were taken in conjunction with the May 
2004 examination.  (In this regard, the 
examiner is also referred to an August 28, 
2003 x-ray report in the claims file.)  
Thereafter, the examiner should render an 
opinion as to whether it is at least as likely 
as not (i.e., probability of at least 50 
percent) that any right hip disability found 
is proximately due to, or a result of, his 
service-connected shell fragment wound to the 
right leg disability, or whether his right hip 
disability is being aggravated by this 
service-connected disability.

If the same examiner is not available, then 
the file should be referred to another 
physician for the requested opinion.  If a new 
examination of the veteran is necessary, that 
should be arranged.  

2.  Then, after ensuring the VA examination 
report is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such action 
does not resolve the claim, a supplemental 
statement of the case should be issued to the 
veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

